Citation Nr: 0808365	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  99-11 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
including as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran's claims were previously before the Board in June 
2006.  At that time, the Board denied the veteran's claim for 
service connection for PTSD on the basis that the greater 
weight of the evidence was against the conclusion that the 
veteran has PTSD.  His claim for service connection for 
hypertension as secondary to PTSD was also denied because the 
veteran was not granted service connection for PTSD and there 
was no competent evidence linking the veteran's hypertension 
to service.

The veteran appealed the Board's June 2006 decision to the 
Court of Appeals for Veterans Claims (Court).  By a July 2007 
Order, the Court vacated and remanded the Board's decision 
pursuant to a Joint Motion for Remand.  In the Joint Motion, 
it was explained that the Board did not adequately explain 
its conclusion the veteran did not engage in combat, or 
discuss evidence dated after a series of VA examinations, or 
the presence of symptoms not included in the VA examination 
reports.  

As an initial matter, however, it is observed that in January 
2008, the veteran's representative submitted a statement from 
a private psychologist, which made reference to medical 
records, not in the file at the time of the Board's last 
decision.  As such, updated treatment records should be 
obtained.  

With respect to the veteran's combat role, it is observed 
that the term acquires its meaning in the context of specific 
events.  The veteran has described various events in this 
regard, but a review of the record discloses only two that 
call for additional development (as detailed below).  They 
are these:

        - a 12/67-1/68 mortar attack in which a Marine he knew 
was injured
        - a mission to the north where 3 were killed.  

In addition, the Board notes, however, that the veteran also 
attaches significance to a certain non-combat event which 
requires further development, (as detailed below).  That 
event was the following:

- a soldier in his unit held a weapon to the veteran's 
head in a threatening       manner in December 1967.  

After undertaking the requested development to attempt to 
verify the veteran's claimed stressors, (as set out in the 
action paragraphs below,) a list of the verified stressors 
should be prepared and the veteran provided a VA examination  
to ascertain whether he has PTSD due to them.  In preparing 
the list, it should be noted that the following in-service 
events are considered to have been verified.  

        1.) The veteran learned a friend was a combat death or 
injury in service, (although the veteran was not present at 
this person's death/injury);
        2.) The veteran served in an artillery unit and would 
have been in proximity to artillery pieces being fired at 
enemy positions and enemy soldiers, (although the veteran did 
not personally fire any such weapon, nor witness rounds 
impacting enemy positions);  
        3.) The veteran's base came under mortar attack in 
December 1967.  

With respect to the claim for service connection for 
hypertension, since the veteran contends it to be secondary 
to PTSD, final adjudication of it must wait until a final 
determination is made regarding the PTSD claim.  

Under the circumstances described above, the matter is 
remanded to the RO for the following:  

1.  Provide the veteran with notice that is 
compliant with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Obtain the veteran's mental health treatment 
records from the VA Medical Center in San Juan, 
Puerto Rico, from April 2006 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide a 
negative response if records are not available.

3.  Contact the veteran/representative and with 
respect to the claimed mission to the north where 3 
were killed, ask the veteran to provide a specific 
time frame for this event, (to within at least 2 
months), his role in it, as well as the names (and 
their units) of those killed.  Thereafter, if the 
veteran responds to this inquiry, contact the U.S. 
Army and Joint Services Records Research Center 
(JSRRC), or any other appropriate agency, and 
request that a search be conducted for evidence 
that would corroborate this event.  

4.  Regardless of the veteran's response to the 
contact described in paragraph numbered 3 above, 
contact U.S. Army and Joint Services Records 
Research Center (JSRRC), or any other appropriate 
agency and request it provide the morning reports 
for the veteran's unit (B Battery of the 8th 
Battalion, 4th Artillery) for December 1967 to 
January 1968, or other documents as would show a 
transfer of the person the veteran identified as 
holding a weapon to his head (Vazquez) to a 
hospital or other medical facility.    

5.  Contact the Marine Corps Archives and Special 
Collections Alford M. Gray Research Center, or any 
other appropriate agency, and request that it 
conduct a search of casualty reports or any other 
appropriate documentation to determine whether the 
veteran's friend (Maldonado) (who was most likely 
with the 1st Marine Division, 11th Marine Regiment) 
was injured during a mortar attack in December 1967 
on Da Nang.  A negative reply should be requested 
if no evidence is found to verify this soldier's 
injury.

6.  Next, a list of any additional in-service  
stressors considered verified should be added to 
the list already deemed confirmed.  [The three 
considered confirmed are (1) The veteran learned a 
friend was a combat death/ injury in service, 
(although the veteran was not present at this 
person's death/injury); (2) The veteran served in 
an artillery unit and would have been in proximity 
to artillery pieces being fired at enemy positions 
and enemy soldiers, (although the veteran did not 
personally fire any such weapon, nor witness rounds 
impacting enemy positions); and (3) the veteran's 
base came under mortar attack in December 1967.  

7.  Thereafter, the veteran should be scheduled for 
a VA psychiatric examination for purposes of 
ascertaining whether he has PTSD due to any 
confirmed in-service stressors. The claims folder 
should be provided the examiner, and the report 
should indicate that it was reviewed.  Any 
indicated tests or studied should be conducted.  

If the examiner concludes that the veteran's 
psychiatric disability does not meet the criteria 
for a diagnosis of PTSD based on confirmed in-
service stressors, but otherwise does meet the 
criteria for that diagnosis, the stressors 
considered the basis for the diagnosis should be 
identified.  If the examiner concludes the veteran 
does not meet the criteria for a diagnosis of PTSD, 
the examiner is requested to reconcile that 
conclusion with diagnoses in the record conflicting 
with that view.   

8.  Then, after taking any actions needed to ensure 
VA's duty to assist and notice obligations are 
accomplished and the VA examination report is 
complete, the veteran's claims should be 
readjudicated.  If such action does not resolve the 
claims, a Supplemental Statement of the Case should 
be issued to the veteran and his representative.  
An appropriate period of time should be allowed for 
response.  Thereafter, these claims should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


